Citation Nr: 1018975	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-19 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected hypertension.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for lumbar spine disability.

4.  Entitlement to service connection for a lumbar spine 
disability.

5.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from June 1976 to October 1980 and from February 1983 
to December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  During the course of the appeal, the 
Veteran moved to Indiana; original jurisdiction now resides 
in the Indianapolis, Indiana RO.

Procedural history

The Veteran originally filed a claim of entitlement to 
service connection for a lumbar spine disability in November 
1980.  Her claim was denied in a February 1981 rating 
decision.  The Veteran did not appeal that decision.  The RO 
declined to reopen the previously denied claim in July 1995.  
The Veteran did not appeal the decision and it became final.

In April 2004, the Veteran again filed to reopen her 
previously denied lumbar spine claim.  She also filed a claim 
of entitlement to service connection for a neck disability.  
In August 2004, the Veteran filed claims of entitlement to 
service connection for hypertension and carpal tunnel 
syndrome of the right wrist.  In a March 2005 rating 
decision, the RO declined to reopen the lumbar spine claim 
and denied the Veteran's claims of entitlement to service 
connection for a neck disability and carpal tunnel syndrome 
of the right wrist.  The March 2005 decision also granted the 
Veteran service connection for hypertension and assigned a 
noncompensable disability rating, effective August 31, 2004.  
The Veteran disagreed with the RO's decision as to these four 
issues.  She perfected her appeals by filing a timely 
substantive appeal [VA Form 9] in May 2007.

In November 2009, the Veteran presented sworn testimony 
during a personal hearing at the Central Office in Washington 
D.C., which was chaired by the undersigned.  A transcript of 
the hearing has been associated with the Veteran's VA claims 
folder.  

At and subsequent to the November 2009 hearing, the Veteran 
twice submitted additional evidence directly to the Board.  
Each time, the Veteran also submitted a written waiver of 
local consideration of this evidence.  These waivers are 
contained in the Veteran's claims folder.  See 38 C.F.R. §§ 
19.9, 20.1304(c) (2009). 

As is set forth in more detail below, the Veteran's claim of 
entitlement to service connection for lumbar spine disability 
is being reopened.  This issue and that of entitlement to 
service connection for neck disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The Veteran will be notified if any further action on 
her part is required.

Issue not on appeal

The March 2005 rating decision also denied the Veteran's 
claim of entitlement to service connection for hearing loss.  
The Veteran expressly disagreed with this denial and 
perfected her appeal.  However, at the November 2009 Board 
hearing, the Veteran expressed her intent to withdraw her 
appeal as to hearing loss.  She also submitted a signed 
statement to that effect in November 2009.  Accordingly, the 
issue of entitlement to service connection for hearing loss 
is no longer in appellate status and will be discussed no 
further herein.  See 38 C.F.R. § 20.204 (2009).


FINDINGS OF FACT

1.  The Veteran's service-connected hypertension is 
manifested by diastolic blood pressure readings which are 
predominantly below 100 and systolic blood pressure readings 
which are predominantly below 160.

2.  The evidence does not show that the Veteran's service-
connected hypertension is so exceptional or unusual that 
referral for extraschedular consideration by a designated 
authority is required.

3.  The competent medical evidence does not demonstrate that 
the Veteran is currently diagnosed with carpal tunnel 
syndrome of the right wrist.

4.  In the July 1995 rating decision, the RO confirmed and 
continued a previous denial of service connection for lumbar 
spine disability.  The Veteran was notified of that decision, 
and of appellate rights and procedures; she did not submit a 
timely appeal.  

5.  The evidence associated with the VA claims folder, 
subsequent to the July 1995 rating decision, is neither 
cumulative nor redundant of the evidence of record and raises 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for lumbar spine 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
service-connected hypertension have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2009).

2.  Application of extraschedular provisions for the service-
connected hypertension is not warranted.  38 C.F.R. § 
3.321(b) (2009).

3.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist is not warranted.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  The RO's July 1995 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

5.  Since the July 1995 rating decision, new and material 
evidence has been received with respect to the Veteran's 
claim of entitlement to service connection for lumbar spine 
disability; therefore, the claim is reopened.  38 U.S.C.A. § 
5108 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased (compensable) 
disability rating for her service-connected hypertension.  
She also seeks entitlement to service connection for carpal 
tunnel syndrome of the right wrist and to reopen her 
previously denied claim of entitlement to service connection 
for lumbar spine disability.  As indicated above, the issue 
of entitlement to service connection for a neck disability 
will be addressed in the Remand section below.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

For a claim to reopen, such as the depression and left hip 
claims, the VCAA appears to have left intact the requirement 
that a Veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a Veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  Therefore, the VCAA duty to notify applies to the 
issues on appeal; the standard of review and duty to assist 
does not apply to the depression and left hip disability 
claims unless they are reopened.  See Holliday v. Principi, 
14 Vet. App. 280 (2000) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
specifically addressed VCAA notice requirements in the 
context of a Veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
whether the Veteran submitted new and material evidence as to 
the depression and left hip disability claims.

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a VCAA 
letter dated September 2004.  As to the increased rating 
claim, the Board notes that the September 2004 letter 
informed the Veteran of what was required with respect to her 
claim; specifically, "[t]o establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected condition 
has gotten worse."  

With respect to the lumbar spine claim, the September 2004 
letter indicated new and material evidence was required to 
reopen the claim, and specifically noted "[t]o qualify as 
new, the evidence must be in existence and be submitted to VA 
for the first time. . . In order to be considered material, 
the additional existing evidence must pertain to the reason 
your claim was previously denied."  The letter thus notified 
the Veteran that evidence sufficient to reopen her previously 
denied claim must be "new and material," closely mirroring 
the regulatory language of 38 C.F.R. § 3.156(a).  Moreover, 
the September 2004 letter informed the Veteran of the reason 
her claim was previously denied:  "[y]our claim was 
previously denied because the condition was not found on last 
exam.  Therefore, the evidence you submit must relate to this 
fact."  As such, the Veteran was thoroughly advised of the 
basis for the previous denial as well as what evidence would 
be considered new and material and therefore sufficient to 
reopen the claim, thus satisfying Kent concerns.  

The RO informed the Veteran of VA's duty to assist her in the 
development of her claims in the above-referenced VCAA 
letter.  Specifically, the Veteran was informed that VA would 
assist her in obtaining relevant records from any Federal 
agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to private treatment records, the VCAA letter 
informed the Veteran that VA would make reasonable efforts to 
request such records.  The Veteran was also advised in the 
letter that a VA examination would be scheduled if necessary 
to make a decision on her claims.  

The September 2004 letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The VCAA letter specifically requested, "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
she could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Board recognizes that the Veteran was not provided with 
Dingess notice.  With respect to the Veteran's service 
connection claims, element (1), veteran status, is not at 
issue.  Moreover, elements (4) and (5), degree of disability 
and effective date, are rendered moot via the RO's denial of 
service connection for the Veteran's claimed disabilities.  
In other words, any lack advisement as to those two elements 
is meaningless, because disability ratings and effective 
dates were not assigned.  The Veteran's claims of entitlement 
to service connection were denied based on elements (1), 
existence of a disability, (2) in-service disease or injury, 
and (3), connection between the Veteran's service and the 
claimed disabilities.  As explained above, she has received 
proper VCAA notice as to her obligations, and those of VA, 
with respect to those crucial elements.  Because as discussed 
below the Board is denying the Veteran's claims, elements (4) 
and (5) remain moot.

With respect to the increased rating claim, element (1), 
veteran status, is not at issue.  Moreover, elements (2) and 
(3) are not at issue as to this claim, because service 
connection has already been granted for the disability on 
appeal.  Once service connection is granted, the notice 
requirements of 38 U.S.C.A. § 5103(a) are satisfied; no 
further notice is needed should the veteran appeal some 
aspect of the initial grant of service connection.  See 
Dingess, 19 Vet. App. at 490.  Concerning element (4), the 
Veteran received additional notice of her obligations and 
those of VA with respect to her claim for an increased rating 
in the September 2004 letter.  Moreover, Dingess element (5) 
is rendered moot due to the RO's grant of a noncompensable 
disability rating.  

The Board further notes that the Veteran's representative has 
not alleged that the Veteran has received inadequate VCAA 
notice.  See Goodwin, supra; see also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The Veteran is obviously aware of 
what is required of her and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Additionally, as to the increased rating claim, the Board is 
aware of the Court's decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].  

However, relying on the informal guidance from the VA Office 
of the General Counsel and a VA Fast Letter issued in June 
2008 (Fast Letter 08-16; June 2, 2008), the Board finds that 
the Vazquez-Flores decision does not apply to the lumbar 
spine issue currently on appeal.  According to VA Office of 
General Counsel, because this matter concerns an appeal from 
an initial rating decision VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely NOD with respect 
to the initial rating or effective date assigned following 
the grant of service connection.  

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F.3d.1270 (Fed.Cir. 2009).

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).
The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues being decided has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, 
service personnel records, the Veteran's statements, lay 
statements, and VA and private treatment records.

Further, as the Board will discuss in detail below, the 
Veteran was afforded a VA examination in December 2004 as to 
her hypertension claim.  The VA examination report reflects 
that the examiner interviewed and examined the Veteran, 
reviewed her past medical history, including her service 
treatment records, documented her current medical conditions, 
reviewed pertinent medical research, and rendered an 
appropriate diagnosis and opinion consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the VA examination report is adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) [holding that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate].  

The Board recognizes that the Veteran was not afforded a VA 
examination as to the claimed carpal tunnel syndrome of the 
right wrist.  The Board is aware of the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), which held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease, manifested in 
accordance with presumptive service connection regulations, 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

However, a medical examination as to the Veteran's service 
connection claim is unnecessary in this case, because there 
is no objective and competent evidence of any diagnosis of 
carpal tunnel syndrome of the right wrist.  While the Veteran 
presented a private medical statement from Dr. N.K. dated in 
November 2009 that showed the Veteran had a positive Phalen's 
sign as well as reported occasional numbness and tingling in 
the finger of her right hand which "could indicate carpal 
tunnel syndrome," Dr. N.K. referred the Veteran for an EMG 
to rule out carpal tunnel syndrome.  The EMG was conducted in 
conducted in December 2009 with a conclusion that the 
Veteran's right median and ulnar nerve conduction studies 
were normal.  There was no electrophysiologic evidence of a 
neuropathy or acute right cervical radiculopathy to explain 
the Veteran's symptoms.  Furthermore, X-ray evidence of the 
right wrist revealed no fractures or other significant bony 
abnormalities and the soft tissues and joints appeared 
normal.  Impression was normal examination.  In short, the 
Veteran's medical records do not contain any diagnosis of a 
right wrist carpal tunnel syndrome, or any other right wrist 
disability.   Under such circumstances, an examination is not 
required as to this claimed disability.  

The Board also notes that general due process concerns have 
been satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2009).  The Veteran has retained the services of a 
representative and, as indicated above, testified at a 
personal hearing before the undersigned.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of these 
claims has been consistent with the provisions of the VCAA.  

Accordingly, the Board will proceed to a decision as to three 
of the issues on appeal.

Increased Rating(Compensable) for Hypertension

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

The Veteran's service-connected hypertension disability is 
rated under Diagnostic Code 7101 [hypertensive vascular 
disease].  The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Diagnostic Code 7101 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case (hypertension).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the Veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7101.

Under Diagnostic Code 7101, a 60 percent rating is warranted 
for diastolic pressure predominantly 130 or more; a 40 
percent disability rating is warranted for diastolic pressure 
predominantly 120 or more; a 20 percent disability rating is 
warranted for diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more; and a 10 percent 
disability rating is warranted for diastolic pressure 
predominantly 100 or more or systolic pressure predominantly 
160 or more; or minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2009).

Analysis

The Veteran's service-connected hypertension is currently 
assigned a noncompensable rating under Diagnostic Code 7101.  
As explained above, to obtain a compensable [10 percent] 
disability rating, medical evidence must demonstrate 
diastolic pressure of predominantly 100 or more or systolic 
pressure predominantly 160 or more.  A 10 percent rating is 
also warranted for an individual with a history of diastolic 
pressure of predominantly 100 or more who requires continuous 
medication for control.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2009).  These criteria are disjunctive.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased 
rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 
334 (1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met].  

The medical evidence of record demonstrates numerous blood 
pressure readings during the pendency of the Veteran's claim, 
all of which fall short of the measurements required for a 10 
percent rating.  Specifically, the Veteran's service-
connected hypertension was manifested by recent blood 
pressure readings of 147/98 mmHg in February 2009, 154/94 
mm/Hg in July 2007, 129/82 mm/HG in July 2005, 130/70 mm/Hg 
in December 2004, 159/94 and 147/95 mm/Hg in October 2004, 
and 142/88 and 150/100 mm/Hg in August 2004.  The Board also 
observes that there was a single blood pressure reading of 
172/109 mm/Hg during VA treatment in October 2001.  

During the appeal period, only one of the diastolic readings 
was 100 or more (the 100 reading in August 2004).  Post 
service treatment records from September 1999 to February 
2009 contain two readings of diastolic pressure of 100 or 
more.  These two findings during a 91/2 year period are not 
indicative of a diastolic reading of "predominately" 100 or 
more.  With respect to systolic reading, the Board observes 
that the only post service systolic reading in excess of 160 
was in the October 2001 treatment record.  Subsequent records 
have consistently below that level.  Therefore, based on 
these blood pressure readings, the Veteran's hypertension 
does not warrant a compensable disability rating based on 
having either diastolic or systolic blood pressure at a 
compensable level.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2009).

The Veteran's acknowledges that the Veteran's hypertension is 
treated by medication.  See the November 2009 Board hearing 
transcript, pg. 17.  Accordingly, the Board also reviewed the 
medical evidence to determine if the Veteran has a history of 
diastolic readings which were predominantly 100 or more, 
which would allow for the assignment of a 10 percent rating 
on an alternative basis pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  

To consider whether the Veteran has a history of blood 
pressure readings with diastolic pressures of 100 or more, 
the Board has reviewed the Veteran's service treatment 
records in addition to her post service records referenced 
above.  The Veteran's service treatment records contain the 
following elevated blood pressure readings: 150/100 (May 
1993); 136/104 (May 1993); 142/100 (May 1993); 134/92 
(October 1994); 141/96 (February 1990); 126/90 (November 
1992); 130/90 November 1993); 134/96 (March 1994); 130/98 
(March 1994); 144/95 (December 1994); and 142/88 (December 
1994).  With the exception of the three diastolic readings of 
100 or more in May 1993, the vast majority of the Veteran's 
diastolic blood pressure readings during service were below 
100.  Furthermore, the evidence does not show that she took 
blood pressure medication during service.  On the contrary, 
the evidence of record demonstrates that the Veteran began 
taking prescription medication to manage her hypertension 
"since the mid-2000's."  See the November 2009 Board 
hearing transcript, pg. 18.  Although the Veteran requires 
medication to control her hypertension, the medical evidence 
of record (including blood pressure readings during and 
following service) does not demonstrate that she has a 
history of diastolic readings of predominantly 100 or more 
requiring continuous medication as contemplated by a higher 
rating.  

To reiterate, the Board recognizes that there are two blood 
pressure readings in her file in excess of the schedular 
criteria for a compensable rating.  Specifically, the Veteran 
had a blood pressure reading of 172/109 mm/Hg in October 2001 
and 150/100 mm/Hg in August 2004.  However, the Veteran's 
consistent blood pressure readings prior to and since that 
time demonstrate that these reading are the exception to a 
history of noncompensable readings.  Accordingly, an 
evaluation of 10 percent is not warranted under Diagnostic 
Code 7101.  See 38 C.F.R. § 4.31 (2008).

In short, for the reasons stated above, the criteria for a 10 
percent disability rating for the Veteran's service-connected 
hypertension have not been met.

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the instant case, the Veteran's disability rating for 
hypertension was initially assigned a noncompensable rating, 
effective from August 31, 2004, the date of claim.  It 
appears from the medical records and the Veteran's own 
statements that her hypertension symptomatology has not 
appreciably changed since the date of service connection.  
The December 2004 VA examination reports as well as private 
treatment records indicate that the disability remained 
relatively stable throughout the period. This is documented 
in the blood pressure readings provided above.  

The Board therefore believes that the noncompensable 
disability rating has been properly assigned for the entire 
period from August 31, 2004.  There appears to have been no 
time during which higher schedular criteria has been met or 
approximated.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected hypertension is inadequate.  A comparison of the 
level of severity and symptomatology of the Veteran's 
hypertension with the established criteria found in the 
rating schedule for shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for hypertension.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is 
nothing in the record which suggests that the Veteran's 
hypertension markedly impacts her ability to work.  Moreover, 
there is no evidence in the medical records of an exceptional 
or unusual clinical picture.

There is nothing in the record to indicate that this service-
connected hypertension causes impairment with employment over 
and above that which is contemplated in the assigned 
schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

In short, the evidence does not support the proposition that 
the Veteran's service-connected hypertension presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
Veteran's claim of entitlement to a compensable disability 
rating for her service-connected hypertension.


Service Connection for Right Wrist Carpal Tunnel Syndrome

Relevant law and regulations

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis

The Veteran is seeking entitlement to service connection for 
carpal tunnel syndrome of the right wrist.  See the Veteran's 
claim dated August 2004.  The Veteran has previously been 
service-connected for tendonitis of the right wrist.  See the 
rating decision dated February 1981.  However, contrary to 
the Veteran's assertions that she additionally suffers from 
carpal tunnel syndrome of the right wrist, the evidence of 
record is pertinently negative for any such diagnosis.  
Crucially, the Veteran's identified VA and private treatment 
records have been obtained and are pertinently negative for 
treatment of any such diagnosed disability of the right 
wrist.  

While the Veteran's private physician observed that the 
Veteran had a positive Phalen's sign as well as reports of 
occasional numbness and tingling in the finger of there right 
hand which could indicate carpal tunnel syndrome, this 
statement is insufficient to establish the existence of a 
current disability.  The Court has held that medical opinions 
that are speculative, general, or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); see also Bloom v. West, 12 Vet. App. 185 (1999) 
(by using the term "could," without supporting clinical data 
or other rationale, a medical opinion simply is too 
speculative in order to provide the degree of certainty 
required for medical nexus evidence).  The Board observes 
that Dr. N.K. further noted that referral for an EMG was 
necessary to rule out carpal tunnel syndrome.  This test was 
subsequently undertaken in December 2009.  

The nerve conduction studies, along with X-rays studies also 
undertaken in December 2009, demonstrated a normal wrist with 
"no electrophysiologic evidence of a neuropathy or acute 
right cervical radiculopathy to explain the . . . symptoms."   
Further, there is no indication that there exists any other 
VA or private treatment record, identified to VA, and which 
have not been obtained.  

As noted above, service connection may not be granted without 
competent medical evidence of a current disability.  See 
Hickson and Rabideau, supra.  

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of her claim.  She has 
failed to do so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is the claimant's responsibility to 
support a claim for VA benefits].  The Court has held that 
"[t]he duty to assist is not always a one-way street.  If a 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board does not have any reason to doubt that the Veteran 
experiences right wrist pain, as such pain is documented in 
her treatment records.  See, e.g., the private treatment 
record dated November 2009.  However, symptoms such as pain 
alone are not sufficient to establish the existence of a 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) [symptoms, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].  Moreover, the Veteran is currently service-
connected for tendonitis of the right wrist and is not 
competent to distinguish between symptomatology associated 
with the service-connected condition and that associated with 
the claimed carpal tunnel syndrome.  See Washington v. 
Nicholson, 21 Vet. App. 191, 195 (2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. 
App. 465 (1994).  

To the extent that the Veteran and her representative contend 
that the Veteran has diagnosed carpal tunnel syndrome of the 
right wrist, it is now well-established that as lay persons 
without medical training they are not competent to comment on 
medical matters such as diagnosis and etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 
3.159(a)(1) (2009) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The statements offered by the 
Veteran and her representative are not competent medical 
evidence and do not serve to establish medical diagnosis.  

In the absence of a diagnosis, service connection may not be 
granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); see also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met, and the 
claim fails on this basis alone.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
carpal tunnel syndrome, as Hickson element (1) has not been 
met.  The benefit sought on appeal is accordingly denied.

Claim to Reopen Previously Disallowed Claim 
for Service Connection for Lumbar Spine Disability

Relevant law and regulations

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

The standard of review set out above does not apply to issues 
involving finality and new and material evidence.

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156 (2009)].  This change in the law pertains only 
to claims filed on or after August 29, 2001.  Because the 
Veteran's claim to reopen was initiated in April 2004, the 
claim will be adjudicated by applying the revised section 
3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual background

When the Veteran's claim of entitlement to service connection 
for a lumbar spine disability was last denied by the RO in 
July 1995, the following pertinent evidence was of record.

The Veteran's service separation examination from her first 
period of service noted full range of lumbar motion.  Service 
treatment records dated in January 1984, October 1985, 
September 1987, and November 1989 documented the Veteran's 
complaints of low back pain.  A service treatment record 
dated December 1985 showed a diagnosis of myalgia of the 
back.  A Medical Evaluation Board report dated July 1987 
indicated that the Veteran had a cesarean section in 1979, 
was hospitalized for five days; and now experienced low back 
pain due to the anesthesia, "treated with spinal tap and 
medication."  A service treatment record dated January 1988 
indicated that the Veteran "was in a [motor vehicle 
accident] in Canada and complains of whiplash type injury; 
complains of neck and lower back ache intermittently."  She 
was diagnosed with muscle strain secondary to a motor vehicle 
accident at that time.  The Veteran's May 1994 retirement 
examination noted the Veteran's complaints of "recurrent low 
back pain since 1979."  

A VA examination report dated December 1980 noted a diagnosis 
of "sprain of the lumbosacral joint, symptomatic."  The 
examiner indicated that the Veteran's "back pains occurred 
after having two spinal taps in November of 1979 for a c-
section."  

The Veteran's claim of entitlement to service connection for 
lumbar spine disability was initially denied in a RO rating 
decision in February 1981.  The Veteran did not appeal.  In 
February 1995, the Veteran filed to reopen the previously 
denied lumbar spine claim.  

The Veteran was administered a VA examination in March 1995.  
The examiner noted that the Veteran was a "normal, healthy, 
adult . . . without objective evidence for disability at this 
time."  

In a rating decision dated July 1995, the RO declined to 
reopen the Veteran's claim.  The Veteran did not appeal that 
decision and it became final.

In April 2004, the Veteran again filed to reopen the 
previously denied claim.  A March 2005 rating decision denied 
the Veteran's claim.  The Veteran filed a NOD as to the 
denial and a SOC was issued in March 2007.  This appeal 
followed.

Evidence which has been added to the record since the July 
1995 RO decision will be discussed in the Board's analysis, 
below.

Analysis

At the time of the prior denial, the Veteran's in-service 
complaints of low back pain were of record.  Hickson element 
(2) was therefore satisfied.  The RO denied Veteran's claim 
in essence because there was no evidence of the first or 
third Hickson elements, current diagnosis and medical nexus.

The unappealed July 1995 RO decision is final.  See 
38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).  As 
explained above, the Veteran's claim for service connection 
may only be reopened if she submits new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).  Therefore, the Board's inquiry will be 
directed to the question of whether any additionally 
submitted evidence [i.e. after July 1995] bears directly and 
substantially upon the specific matters under consideration 
[current diagnosis and medical nexus].  

The newly submitted evidence consists of VA and private 
treatment records dated 2002 to 2009, statements of the 
Veteran, and lay statements.

In reviewing the evidence added to the claims folder since 
the July 1995 denial, the Board finds that additional 
evidence has been submitted which is sufficient to reopen the 
Veteran's claim.  Specifically, X-rays dated April 2002 
document a diagnosis of degenerative disc disease of the 
lumbar spine.  See the private treatment record dated April 
2002.  Accordingly, Hickson element (1), current diagnosis, 
has been satisfied.  Additionally, in an April 2002 private 
treatment record, the Veteran's treating physician noted that 
the Veteran's "low back pain could be associated with the 
spinal tap in 1979."  This medical evidence arguably 
satisfies the missing Hickson element (3) medical nexus.  

Additionally, since the July 1995 denial, the Veteran has 
submitted numerous statements concerning the motor vehicle 
accidents she experienced while in the military service.  She 
has further indicated that she has experienced low back pain 
on a continuing basis ever since.  See the Veteran's letter 
dated May 2004.  Pursuant to the Court's decision in Justus, 
for the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  As the testimony and statements of the 
Veteran are not inherently false or incredible and are 
consistent with her service treatment records, her statements 
are presumed to be true.  

The testimony of the Veteran describing her continuing 
symptomatology was not of record at the time of the July 1995 
RO decision.  This evidence is neither cumulative nor 
redundant of the evidence of record and raises a reasonable 
possibility of substantiating the Veteran's claim of 
entitlement to service connection for lumbar spine 
disability, as it pertains to the elements of medical nexus 
and continuity of symptomatology.  

In sum, this newly added medical evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the July 1995 denial and raises a reasonable 
possibility of substantiating the Veteran's claim of 
entitlement to service connection for a lumbar spine 
disability.  The additional evidence suggests that the 
Veteran suffers from a lumbar spine disability which is due 
to circumstances of her military service.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].  Therefore, 
new and material evidence has been received pursuant to 38 
C.F.R. § 3.156(a).  The Veteran's claim for entitlement to 
service connection for a lumbar spine disability is therefore 
reopened.

The VA's statutory duty to assist the Veteran in the 
development of her claim attaches at this juncture.  For the 
reasons explained in the remand section below, the Board 
finds that additional development is necessary before the 
Board may proceed to a decision on the merits of the reopened 
claim.

The Board wishes to make it clear that although the evidence 
discussed above is adequate for the limited purposes of 
reopening the claim, this does not make it sufficient to 
allow the grant of the benefits sought.  See generally Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is 
evidence that would contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim].


ORDER

Entitlement to an increased disability rating for service-
connected hypertension is denied.

Entitlement to service connection for carpal tunnel syndrome 
of the right wrist is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for lumbar spine 
disability, is reopened.  To that extent only, the appeal is 
allowed.


REMAND

After having carefully considered the matter, and for the 
reasons expressed immediately below, the Board finds that the 
Veteran's claims of entitlement to service connection for 
lumbar spine and neck disabilities must be remanded for 
additional evidentiary development.  

In general, in order to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.

With respect to element (1), current disability, treatment 
records demonstrate that the Veteran suffers from "early C4, 
mid to upper thoracic, and moderate L5 degenerative disc 
disease" as well as "cervical kyphosis."  See the private 
treatment record dated April 2002.  Accordingly, Hickson 
element (1) is satisfied.

As to element (2), in-service injury or disease, the Veteran 
recently testified that she experienced back and neck pain 
after an injury in-service.  She indicated that she continued 
to experience back pain through the time of her military 
discharge.  The Board recognizes that the Veteran is 
competent to testify as to her symptoms.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994), [lay testimony is competent if 
it is limited to matters that the witness has actually 
observed and is within the realm of the witness' personal 
knowledge].  Additionally, service treatment records document 
the Veteran's complaints of back and neck pain following a 
motor vehicle accident in January 1988.  Also, as noted 
above, a Medical Evaluation Board report documents the 
Veteran's statement that she received an in-service cesarean 
section in July 1978 at which time she was given a spinal 
tap.  Accordingly, Hickson element (2) is satisfied for the 
purpose of this remand.

With respect to Hickson element (3), medical nexus, none of 
the medical records currently associated with the Veteran's 
VA claims file offer an opinion as to a possible causal 
relationship between the Veteran's current cervical spine 
disability and her military service.  As to the lumbar spine 
disability, a private treatment record dated April 2002 
indicates that "low back pain could be associated with 
spinal tap in 1979."  This opinion is speculative and, 
critically, no rationale for the conclusion was provided.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[the failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].  
Accordingly, it can be afforded little weight of probative 
value.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions must be addressed by an appropriately 
qualified physician.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED for the following action:

1.	VBA should arrange for a medical 
professional, with appropriate 
expertise, to review the Veteran's 
VA claims folder and provide 
opinions, with thorough rationale, 
as to whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) that the 
Veteran's current lumbar and 
cervical spine disabilities were 
incurred in or aggravated by her 
military service.  If additional 
examinations and/or diagnostic 
testing are deemed to be necessary, 
such should be scheduled.  A report 
should be prepared and associated 
with the Veteran's VA claims 
folder.

2.	After undertaking any additional 
development which it deems 
necessary, VBA should then 
readjudicate the Veteran's claims.  
If the benefits sought on appeal 
remain denied, VBA should provide 
the Veteran and her representative 
with a supplemental statement of 
the case and allow an appropriate 
period of time for response.  The 
case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


